FILED
                              NOT FOR PUBLICATION                           AUG 05 2013

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



RICARDO YEARWOOD,                                  No. 12-15504

                Plaintiff - Appellant,             D.C. No. 1:11-cv-00132-DLB

  v.
                                                   MEMORANDUM *
M. D. BITER, et al.,

                Defendants - Appellees.



                     Appeal from the United States District Court
                        for the Eastern District of California
                    Dennis L. Beck, Magistrate Judge, Presiding **

                               Submitted July 24, 2013 ***

Before:         ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Ricardo Yearwood, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            Yearwood consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
defendants were deliberately indifferent to his serious medical needs. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under 28

U.S.C. § 1915A, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000), and we

affirm.

      The district court properly dismissed Yearwood’s action because Yearwood

did not allege facts showing that defendants were deliberately indifferent to his

shoulder injury. See Toguchi v. Chung, 391 F.3d 1051, 1057-58 (9th Cir. 2004) (a

prison official acts with deliberate indifference only if he knows of and disregards

an excessive risk to the prisoner’s health and safety and an inmate’s difference of

opinion in the course of treatment is insufficient); see also Starr v. Baca, 652 F.3d

1202, 1207 (9th Cir. 2011) (setting forth the elements for supervisory liability

under § 1983).

      AFFIRMED.




                                           2                                   12-15504